Exhibit 99.2 Vermont Transco LLC Financial Statements as of December 31, 2011 and 2010, and for Each of the Years in the Three-Year Period Ended December 31, 2011 and Reports of Independent Registered Public Accounting Firms VERMONT TRANSCOLLC TABLE OF CONTENTS Page REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS 1–2 FINANCIAL STATEMENTS AS OF DECEMBER31, 2-YEAR PERIOD ENDED DECEMBER31, 2011: Balance Sheets 3–4 Statements of Income 5 Statements of Changes in Members’ Equity 6 Statements of Cash Flows 7 Notes to Financial Statements 8–23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors of Vermont Electric Power Company, Inc as Manager of Vermont Transco LLC: We have audited the accompanying balance sheet of Vermont TranscoLLC (the “Company”) as of December31, 2011, and the related statements of income, changes in members’ equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company‘s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company‘s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such 2011 financial statements present fairly, in all material respects, the financial position of Vermont Transco LLC as of December31, 2011, and the results of their operations and their cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte& ToucheLLP Boston, Massachusetts March13, 2012 Independent Auditors’ Report The Stockholder and Board of Directors Vermont Electric Power Company, Inc. as Manager of Vermont Transco LLC: We have audited the accompanying balance sheet of Vermont Transco LLC (theCompany) as of December31, 2010, and the related statements of income, changes in members’ equity, and cash flows for each of the years in the two-year period ended December31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (UnitedStates). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Vermont Transco LLC as of December31, 2010, and the results of its operations and its cash flows for each of the years in the two-year period ended December31, 2010 in conformity with U.S.generally accepted accounting principles. /s/KPMG LLP Burlington, Vermont March8, 2011 VERMONT TRANSCO LLC BALANCE SHEETS AS OF DECEMBER 31, 2 ASSETS UTILITY PLANT $ $ LESS ACCUMULATED DEPRECIATION AND AMORTIZATION ) ) Net utility plant NONUTILITY PLANT CURRENT ASSETS: Cash Restricted cash Bond sinking fund deposits Bond interest deposits Accounts receivable: Affiliated companies Other Due from Vermont Electric Power Company, Inc. Note receivable—related party Materials and supplies Prepaids and other assets Total current assets REGULATORY AND OTHER ASSETS: Regulatory assets Unamortized debt expense—net Deferred project costs and other Total regulatory and other assets TOTAL ASSETS $ $ (Continued) -3- VERMONT TRANSCO LLC BALANCE SHEETS AS OF DECEMBER 31, 2 CAPITALIZATION AND LIABILITIES CAPITALIZATION: Members’ equity $ $ Mandatorily redeemable membership units First mortgage bonds—net of current maturities Total capitalization COMMITMENTS AND CONTINGENCIES (Notes 8, 12,and 14) CURRENT LIABILITIES: Bank overdraft Current maturities of long-term obligations Line of Credit to bank Accounts payable: Affiliated companies Other Accrued interest Accrued construction expenses Accrued expenses Total current liabilities LONG-TERM LIABILITIES: Deferred cost of removal liabilities Deferred income Due to Vermont Electric Power Company, Inc. Total liabilities TOTAL CAPITALIZATION AND LIABILITIES $ $ See notes to financial statements. (Concluded) -4- VERMONT TRANSCO LLC STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2011, 2 OPERATING REVENUES: Transmission revenues $ $ $ Rent of transmission facilities to others OPERATING EXPENSES: Transmission expenses: Operations Maintenance Charges for transmission facilities of others Administrative and general expenses Depreciation and amortization Taxes other than income Total operating expenses Operating income OTHER (INCOME) EXPENSES: Interest on first mortgage bonds Other interest expense Amortization of debt expense Allowance for borrowed funds used during construction ) ) ) Allowance for equity funds during construction ) ) ) Other Interest and other income ) ) ) Total other expenses—net INCOME BEFORE TAX $ $ $ See notes to financial statements. -5- VERMONT TRANSCO LLC STATEMENTS OF CHANGES IN MEMBERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2011, 2 Total Membership Units Accumulated Members’ Units Class A Units Class B Earnings Equity BALANCES—December 31, 2008 $ Issuance of membership units Income before tax Distribution of income before tax to members ) ) BALANCES—December 31, 2009 Issuance of membership units Income before tax Distribution of income before tax to members ) ) BALANCES—December 31, 2010 Issuance of membership units Income before tax Distribution of income before tax to members ) ) BALANCES—December 31, 2011 $ See notes to financial statements. -6- VERMONT TRANSCO LLC STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2011, 2 CASH FLOWS FROM OPERATING ACTIVITIES: Income before tax $ $ $ Adjustments to reconcile income before tax to net cash provided by operating activities: Depreciation and amortization Amortization of regulatory assets Amortization of debt expense Changes in assets and liabilities: Accounts receivable ) ) ) Materials and supplies ) ) Accounts payable ) Due from related party ) Other assets and liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Change in bond sinking fund deposits ) ) ) Capital expenditures, including interest capitalized ) ) ) Repayments of (Advances to) related party notes receivable ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in bank overdraft ) Proceeds from bond issuance Repayment of bonds ) ) ) Debt issue costs ) Borrowings of Line of Credit to bank Repayments of Line of Credit to bank ) Repayment of other long-term debt ) ) Due from Vermont Electric Power Company, Inc. ) Issuance of membership units Distribution of income before tax to members ) ) ) Net cash provided by financing activities NET INCREASE IN CASH CASH—Beginning of year CASH—End of year $ $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION—Cash paid for interest—net of amounts capitalized $ $ $ NONCASH ACTIVITY—In 2011, 2010, and 2009, the Company recorded accounts payable related to capital expenditures and accrued construction expenses of $6,018,659, $7,725,685, and ($337,977), respectively. See notes to financial statements. -7- VERMONT TRANSCOLLC NOTES TO FINANCIAL STATEMENTS AS OF DECEMBER31, 2 THREE-YEAR PERIOD ENDED DECEMBER31, 2011 1. NATURE OF BUSINESS AND BASIS OF PRESENTATION Description of Business— On June2, 2006, VT TranscoLLC (theCompany) was formed as a Vermont Limited Liability Company. The Company became operational effective June30, 2006. The Company’s purpose is to plan, construct, operate, own, and maintain electric transmission and related facilities to provide for an adequate and reliable transmission system that meets the needs of all users on the system and supports equal transmission access to a competitive wholesale electric energy market. The Company is subject to regulation by the Federal Energy Regulatory Commission (FERC) as to rates, terms of service and financing and by state regulatory commissions as to other aspects of business, including the construction of electric transmission assets. The largest owners of membership units are as follows: Vermont Electric Power Company, Inc. (VELCO) 9
